 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:08-cr-0116 KJM
12                       Plaintiff,
13           v.                                          ORDER
14    CHARLES HEAD,
15                       Defendant.
16

17                  Defendant Domonic McCarns seeks leave to proceed without prepayment of filing

18   fees, ECF No. 931, and a motion for extension of time to file a memorandum of points and

19   authorities and supporting evidence, ECF No. 932, both in conjunction with his recently filed §

20   2255 motion to vacate or set aside sentence, ECF No. 930. He has also filed a motion for

21   extension of time

22                  A party instituting a civil action in a United States district court, except for an

23   application for a writ of habeas corpus, must pay a filing fee of $400.00 and cover the costs of the

24   action proceedings, including service. 28 U.S.C. § 1914. A § 2255 motion, however, is not

25   considered a civil action, but rather a “further step in the movant’s criminal case,” which does not

26   require a filing fee. United States v. Frady, 456 U.S. 152, 182 n.6 (1982) (quoting 28 U.S.C.

27   § 2255 R.1 advisory committee’s note to 1976 adoption); see also 28 U.S.C. § 2255 R.3 advisory

28   committee’s note to 1979 amendment (“[T]here is no need to have a forma pauperis affidavit to
                                                        1
 1   proceed with the action since there is no requirement of a fee for filing the motion . . . .”).
 2   Therefore, defendant’s request for permission to proceed without payment of filing fees, ECF No.
 3   931, is DENIED as moot.
 4                  Good cause appearing, the court hereby GRANTS defendant’s request for an
 5   extension of time. Defendant has 90 days from the date of this order to file a memorandum in
 6   support of his § 2255 motion, as well as any supporting evidence that is necessary for the court to
 7   rule on that motion.
 8                  IT IS SO ORDERED.
 9   DATED: February 10, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
